Exhibit 10.4

 

[FORM OF] REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is made as of April 30, 2004 by and between
Solomon Technologies, Inc., a Delaware corporation (the “Company”), and the
investor whose name is set forth on the signature page hereto (the “Investor”
and, together with other investors, the “Investors”).

 

RECITALS

 

WHEREAS, the Investors have purchased or exchanged for up to 3,000,000 shares of
Series A Preferred Stock and Warrants to purchase up to 6,000,000 shares of
Common Stock of the Company pursuant to a Securities Purchase Agreement dated
April 15, 2004 (“Purchase Agreement”) and/or the Confidential Private Placement
Memorandum dated March 12, 2004 (the “Memorandum”); and

 

WHEREAS, the Company has agreed with the Investors to register their Conversion
Shares and Warrant Shares with the Commission before January 7, 2005.

 

NOW THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission of the United
States or any other U.S. federal agency at the time administering the Securities
Act.

 

“Common Stock” shall mean fully paid and non-assessable shares of the Company’s
common stock, $0.001 par value per share.

 

“Conversion Shares” shall mean the shares of Common Stock issuable or issued
upon conversion of the Series A Preferred Stock.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, or any similar United
States federal statute.

 

“Holders” shall mean the Investors or any other holder of Registrable
Securities.

 

“Other Holders” shall mean any other holders of Common Stock who are entitled to
include any or all of such shares of Common Stock in the registration statement
with Holders.

 

“Registrable Securities” means (i) the Conversion Shares, (ii) the Warrant
Shares and (iii) any shares of Common Stock issued or issuable in respect of
such Common Stock upon any stock split, stock dividend, recapitalization, or
similar event. Shares of Common Stock shall only be treated as Registrable
Securities if they have not been (A) sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction or (B)
sold or, in the opinion of counsel to the Investor, are available for sale in a
single transaction exempt from the registration and prospectus delivery
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale.



--------------------------------------------------------------------------------

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registration Expenses” shall mean all expenses, except as otherwise stated
below, incurred by the Company in complying with Section 2 hereof, including,
without limitation, all registration, qualification and filing fees, printing
expenses, escrow fees, fees and disbursements of counsel for the Company, fees
and disbursements of one counsel selected by the Holders for the Holders, Blue
Sky fees and expenses and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company which shall be paid in any event by the Company).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, or any similar United States
federal statute.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the securities registered by Holders.

 

“Series A Preferred Stock” shall have the meaning set forth in the Purchase
Agreement.

 

“Warrant Shares” shall mean the shares of Common Stock issuable or issued upon
exercise of the Warrants.

 

“Warrants” shall have the meaning set forth in the Purchase Agreement.

 

2. Company Registration.

 

(a) Notice of Registration. If at any time or from time to time the Company
shall determine to register any of its securities, either for its own account or
the account of a security holder or holders, other than (i) a registration
relating solely to employee benefit plans or (ii) a registration relating solely
to a Commission Rule 145 transaction, the Company shall:

 

(i) promptly give to each Holder written notice thereof, and

 

(ii) include in such registration (and any related qualification under Blue Sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made within
twenty (20) days after receipt of such written notice from the Company, by any
Holder;

 

provided, that the Company shall cause to be declared effective a registration
statement registering the resale of the Registrable Securities not later than
January 6, 2005.

 

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to Section
2(a)(i). In such event the right of any Holder to registration pursuant to this
Section 2 shall be conditioned upon such Holder’s

 

2



--------------------------------------------------------------------------------

participation in such underwriting and the inclusion of Registrable Securities
in the underwriting to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall, together with the
Company and Other Holders, if any, enter into an underwriting agreement in
customary form with the managing underwriter selected for such underwriting by
the Company. Notwithstanding any other provision of this Section 2, if the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the managing underwriter may limit the
Registrable Securities and other securities to be included in such registration.
The Company shall so advise all Holders and Other Holders and the number of
shares that may be included in the registration and underwriting by all Holders
and Other Holders shall be allocated among them, as nearly as practicable,
first, to the Company (or, if applicable, to the holders for whose account the
Company is registering the securities), second, among the Holders in proportion
to the number of Registrable Securities held by each Holder and, third, among
the Other Holders of securities in proportion to the respective amounts of
securities held by each Other Holder. If any Holder or Other Holder disapproves
of the terms of any such underwriting, such person may elect to withdraw
therefrom by written notice to the Company and the managing underwriter. Any
securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration.

 

(c) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2
prior to the effectiveness of such registration whether or not any Holder or has
elected to include Registrable Securities in such registration.

 

3. Expenses of Registration.

 

(a) Registration Expenses. The Company shall bear all Registration Expenses
incurred in connection with all registrations pursuant to Section 2.

 

(b) Selling Expenses. Unless otherwise stated, all Selling Expenses relating to
securities registered on behalf of the Holders and Other Holders shall be borne
by the Holders and Other Holders pro rata on the basis of the number of shares
so registered by the Holders and Other Holders.

 

4. Registration Procedures. In the case of each registration, qualification or
compliance effected by the Company pursuant to this Agreement, the Company will:

 

(a) keep each Holder advised in writing as to the initiation of each
registration, qualification and compliance and as to the completion thereof;

 

(b) prepare and file with the Commission a registration statement and any
amendments thereto with respect to such securities and use its best efforts to
cause such registration statement to become and remain effective for at least
one hundred twenty (120) days or until the distribution described in the
Registration Statement has been completed;

 

(c) furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such Holders and underwriters may reasonably request in order
to facilitate the public offering of such securities;

 

3



--------------------------------------------------------------------------------

(d) use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders;

 

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.

 

(f) cause all such Registrable Securities registered pursuant to this Agreement
hereunder to be listed on a national securities exchange or trading system and
each securities exchange and trading system on which similar securities issued
by the Company are then listed;

 

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;
and

 

(h) use its reasonable best efforts to furnish, at the request of any Holder, on
the date on which the Registrable Securities are sold to the underwriter, (i) an
opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and (ii) a “comfort” letter dated such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters, if any.

 

5. Indemnification.

 

(a) By Company. With respect to each registration, qualification or compliance
effected pursuant to this Agreement for which the Registrable Securities held by
a Holder are included, the Company will indemnify and hold harmless each such
Holder, the partners, members, officers, directors and stockholders of each
Holder, legal counsel and accountants for each Holder, any underwriter (as
defined in Section 15 of the Securities Act) for such Holder and each person, if
any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against all expenses, claims, losses,
damages or liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation or alleged violation by
the Company of the Securities Act, or the Exchange Act, or any rule or
regulation promulgated under the Securities Act or the Exchange Act applicable
to the Company in connection with any such registration, qualification or
compliance, and the Company will reimburse each such Holder, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses reasonably incurred in connection with investigating,
preparing or defending any such claim, loss, damage, liability or action,
provided that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based on
any untrue statement or omission or alleged untrue statement or omission, made
in reliance upon and in conformity with written

 

4



--------------------------------------------------------------------------------

information furnished to the Company by an instrument duly executed by such
Holder, controlling person or underwriter and stated to be specifically for use
therein. If the Holders are represented by counsel other than counsel for the
Company, the Company will not be obligated under this Section 5(a) to reimburse
legal fees and expenses of more than one separate counsel for Holders.

 

(b) By Holders. Each Holder will, severally and not jointly, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify the
Company, each of its directors and officers, each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter within the meaning of Section 15 of the
Securities Act, and each other such Holder, against all claims, losses, damages
and liabilities (or actions in respect thereof arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other
document, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company, such Holders for any legal or any
other expenses reasonably incurred by them in connection with investigating or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by an instrument
duly executed by such Holder and stated to be specifically for use therein.
Notwithstanding the foregoing, the liability of each Holder under this
subsection (b) shall be limited in an amount equal to the net proceeds from the
offering received by such Holder, unless such registration liability arises out
of or is based on willful conduct by such Holder.

 

(c) Procedures. Each party entitled to indemnification under this Section 5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action
and provided further that the Indemnifying Party shall not assume the defense
for matters as to which there is a conflict of interest or separate and
different defenses. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

 

6. Information By Holder. Holders including any Registrable Securities in any
registration shall furnish to the Company such information regarding such
Holders as shall be necessary to enable the Company to comply with the
provisions hereof in connection with any registration, qualification or
compliance referred to in this Agreement.

 

5



--------------------------------------------------------------------------------

7. Reports Under Exchange Act. With a view to making available to the Holders
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the Commission that may at any time permit a Holder to sell
securities of the Company to the public without registration, the Company agrees
to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times so long as the Company is subject to the
periodic reporting requirements under Sections 13 or 15(d) of the Exchange Act;

 

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act (at any time after it has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested in availing any Holder of any rule or regulation of the
Commission which permits the selling of any such securities without registration
or pursuant to such form.

 

8. Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities then outstanding, enter into
any agreement with any holder or prospective holder of any securities of the
Company which would allow such holder or prospective holder (a) to include such
securities in any registration unless under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such securities will not
reduce the amount of the Registrable Securities of the Holders that are included
or (b) to demand registration of any securities held by such holder or
prospective holder.

 

9. Miscellaneous.

 

(a) Governing Law. This Agreement will be governed by and construed under the
laws of Delaware, without regard to its principles of conflicts of laws.

 

(b) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holders of a majority of the Registrable
Securities, voting as a class. Any amendment or waiver effected in accordance
with this paragraph will be binding upon each Holder and the Company.
Notwithstanding the foregoing, this Agreement may not be amended or terminated
and the observance of any term hereunder may not be waived with respect to any
Investor without the written consent of such Investor, unless such amendment,
termination or waiver applies to all Investors in the same fashion. The Company
shall give prompt written notice of any amendment or termination hereof or
waiver hereunder to any party hereto that did not consent in writing to such
amendment, termination or waiver. Any amendment, termination or waiver effected
in accordance with this Section shall be binding on all parties hereto, even if
they do not execute such consent. No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.

 

6



--------------------------------------------------------------------------------

(c) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegally invalid,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision. In such event, the parties shall negotiate, in good
faith, a legal, valid and binding substitute provision which most nearly effects
the intent of the parties in entering into this Agreement.

 

(d) Notices. All notices to Holders will be mailed by registered or certified
mail to the addresses maintained in the Company’s records for such Holders.
Notices will be effective three (3) days after deposit in the U.S. Mail.

 

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

(f) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(g) Transfers, Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.

 

(h) Entire Agreement. This Agreement (including the Exhibits hereto, if any)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

 

IN WITNESS WHEREOF. the parties have executed this Registration Rights Agreement
as of the date first above written.

 

[Signatures are omitted. A copy of signatures will be furnished supplementally
to the Commission upon request.]

 

7